--------------------------------------------------------------------------------

Exhibit 10.60
 
TENANT:  BIOTIME
 
LEASE

 
TABLE OF CONTENTS
 
ARTICLE
TITLE
PAGE

 
1 - Premises and Term
1
   
2 - Rent
1
   
3 - Landlord's Work - Tenant's Work
3
   
4 - Streets
3
   
5 - Utility Services
3
   
6 - Assignment - Change of Ownership
4
   
7 - Tenant's Additional Agreements
6
   
8 - Use of Premises
8
   
9 - Indemnity and Public Liability Insurance
8
   
10 - Fire Insurance and Casualty
9
   
11 - Repair
11
   
12 - Fixtures & Alterations
13
   
13 - Remedies
14
   
14 - Bankruptcy
15
   
15 - Surrender of Premises
16
   
16 - Eminent Domain
16
   
17 - Real Property Taxes
17
   
18 - Common Area, Parking Facilities
19
   
19 - Miscellaneous
20



 
 

--------------------------------------------------------------------------------

 
 
BUSINESS PARK LEASE
 
THIS LEASE is made this 7 day of January, 2013 (the “Effective Date”), between
DAVID D. BOHANNON ORGANIZATION, a California corporation, herein referred to as
"Landlord," and BIOTIME, a California corporation, herein referred to as
"Tenant".
 
WITNESSETH:
 
ARTICLE  1 - Premises and Term
 
Section 1.1.  Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the demised premises (as described in Exhibit "A" and located
substantially as shown on Exhibit "B" attached hereto) upon and subject to the
terms and provisions of this Lease for a demised term of three (3) years (plus
any partial period prior to the commencement of the first full calendar month),
commencing one (1) day after Landlord delivers possession of the demised
premises to Tenant (in no event later than January 7, 2013) (the “Term
Commencement Date”), and ending on the last day of the third (3rd) year
(exclusive of such partial period, if any) after such Term Commencement Date.
 
ARTICLE  2 - Rent
 
Section 2.1.  Tenant covenants and agrees to pay to Landlord without set-off,
recoupment, deduction or demand of any nature whatsoever, base rent for each
year during the demised term in the amount of Three Hundred Eighty One Thousand
Four Hundred Twenty Seven and 20/100 Dollars ($381,427.20) per annum, payable in
twelve (12) equal monthly installments of Thirty One Thousand Seven Hundred
Eighty Five and 60/100 Dollars ($31,785.60) (subject to increase pursuant to the
following paragraph).  Base rent shall be paid monthly in advance on the first
(1st) day of each calendar month commencing on the Term Commencement Date.
 
In addition to the above base rent, within fifteen (15) business days after the
Effective Date, Tenant shall issue shares of Tenant’s common stock to Landlord
with an aggregate value at least equal to the amount of Two Hundred Forty Two
Thousand Seven Hundred Twenty Six and 40/100 Dollars ($242,726.40) based on the
average closing price of Tenant’s common shares as reported on the NYSE MKT for
the ten (10) trading days immediately prior to the Effective Date pursuant to a
stock purchase agreement in form attached hereto as Exhibit “E”, and such
agreement shall be entered into by the parties on or before the Effective Date
herein.  In the event Tenant does not file with the Securities and Exchange
Commission either (i) a prospectus supplement covering the issuance of the
shares to Landlord under Tenant’s shelf registration statement, or (ii) a new
registration statement, so as to permit a non-underwritten public offering and
resale of the shares by Landlord pursuant to the stock purchase agreement,
within one hundred twenty (120) days after the Closing Date of the stock
purchase agreement (i.e., 120 days plus 15 business days after the Effective
Date herein), then Landlord may elect to return the BioTime shares to BioTime,
whereupon the base rent payable by Tenant pursuant to this Section 2.1 shall
instead be the amount of Four Hundred Sixty Two Thousand Three Hundred Thirty
Six Dollars ($462,336.00) per annum, payable in twelve (12) equal monthly
installments of Thirty Eight Thousand Five Hundred Twenty Eight Dollars
($38,528.00), and Tenant shall pay Landlord such increased base rent for the
three year demised term of this Lease.  Landlord shall make such election by
delivering to Tenant written notice accompanied by the certificate(s) evidencing
the BioTime common shares which were previously issued to Landlord, duly
endorsed by Landlord for transfer to Tenant.  Within ten (10) days after receipt
of such written notice and stock certificate(s) so endorsed for transfer, Tenant
shall pay to Landlord an amount of cash equal to the excess of the new monthly
base rent of $38,528.00 over the monthly base rent of $31,785.60 paid or due to
be paid for each calendar month from the Term Commencement Date through the
first day of the calendar month in which such payment is made and Tenant shall
thereafter pay the new monthly base rent.

 
- 1 -

--------------------------------------------------------------------------------

 
 
Section 2.2.  For the purpose of this Lease, a year shall be twelve (12)
calendar months, commencing with the first day of the first full calendar month
of the demised term and the succeeding anniversaries thereof.  For any period
prior to the commencement of the first year or subsequent to the end of the last
year of the demised term, rent shall be prorated on the basis of the rental rate
then payable.
 
Section 2.3.  All sums payable and all statements deliverable to Landlord by
Tenant under this Lease shall be paid and delivered at Sixty 31st Avenue, San
Mateo, California  94403-3497, or at such other place as Landlord may from time
to time direct by notice to Tenant and all such sums shall be paid in lawful
money of the United States.
 
Section 2.4.  Upon execution of this Lease, Tenant shall pay to the Landlord the
following:
 
(A)  Thirty One Thousand Seven Hundred Eighty Five and 60/100 Dollars
($31,785.60) which shall be applied by Landlord to the first base rent to become
due and payable under this Lease, and
 
(B)  Thirty One Thousand Seven Hundred Eighty Five and 60/100 Dollars
($31,785.60) (which shall be increased to $38,528.00 if the base rent increases
pursuant to Section 2.1 above, payable by Tenant along with any unpaid base rent
pursuant to the provisions of Section 2.1 above) which shall be held as a
Security Deposit pursuant to the terms of Section 19.9.
 
Section 2.5.  In addition to base rent under Section 2.1., all other payments to
be made under this Lease by Tenant to Landlord shall be deemed to be and shall
become additional rent hereunder, whether or not the same to be designated as
such, and shall be included in the term "rent" wherever used in this Lease; and,
unless another time shall be expressly provided for the payment thereof, all
rent and additional rent shall be due and payable together with the next
succeeding installment of base rent; and Landlord shall have the same remedies
for failure to pay the same as for a nonpayment of base rent.

 
- 2 -

--------------------------------------------------------------------------------

 
 
Section 2.6.  Any amount due from Tenant to Landlord that is not paid when due
shall bear interest at the highest rate then permitted to be charged on late
payments under leases under California law; provided, however, the payment of
any such interest shall not excuse or cure the default upon which such interest
accrued.  Tenant acknowledges and agrees that payment of such interest on late
payments is reasonable compensation to Landlord for the additional costs
incurred by Landlord caused by such late payment, including, but not limited to,
collection and administration expenses and the loss of the use of the money that
was late in payment.
 
ARTICLE 3 - Landlord's Work - Tenant's Work
 
Section 3.1.  Landlord shall not be required to perform any work in the demised
premises; and Tenant accepts the demised premises in an "as is" condition.
 
Section 3.2.  Any work to be performed in the demised premises shall be
performed at the sole cost of Tenant in accordance with detailed plans and
specifications therefor which must be approved, in writing, by Landlord or
Landlord's architect before work is commenced.  Within ten (10) days following
Tenant’s completion thereof, Tenant shall furnish Landlord with a complete set
of the final “For Construction” plans therefor in AutoCAD format, including all
x-refs, fonts and plot files.
 
ARTICLE  4 - Streets
 
Section 4.1.  Tenant agrees to require employees, and to direct customers and
other persons visiting Tenant, to park in the parking area provided in the
Parking and Accommodation Areas and to allow Landlord to post the streets for no
parking.
 
ARTICLE  5 - Utility Services
 
Section 5.1.  Landlord has at its own cost and expense secured the installation
of water, gas, sanitary sewers and electrical services to the demised premises
and made all necessary connections thereof to the building.  Tenant shall pay
all meter or service charges made by public utilities companies and shall pay
for the water, gas and/or electricity used on the demised premises and sewer use
fees and charges whether ad valorum or not and any so called "sewer connection
charges" based on increased wastewater discharge from the demised premises
exclusively.  Tenant shall maintain such connections of utilities to the demised
premises and the building.
 
Section 5.2.  Landlord shall not be liable to Tenant for the failure of any
utility services.

 
- 3 -

--------------------------------------------------------------------------------

 
 
ARTICLE  6 - Assignment - Change of Ownership
 
Section 6.1.
 
A.  Except as otherwise provided herein (including Section 6.1.E below), Tenant
shall not, by operation of law or otherwise, transfer, assign, sublet, enter
into license or concession agreements, change ownership, mortgage or hypothecate
this Lease or the Tenant's interest in and to the demised premises without first
procuring the written consent of Landlord.  Any attempted transfer, assignment,
subletting, license or concession agreement, change of ownership, mortgage or
hypothecation without Landlord's written consent shall be void and confer no
rights upon any third person.  Landlord's consent to a proposed assignment or
sublease shall not be unreasonably withheld provided that the proposed assignee
or sublessee shall have: (i) a net worth, at the time of the assignment or
sublease, determined in accordance with good accounting principles, equal to or
in excess of the net worth of Tenant at the date of the Lease; (ii) been active
in its current business for a minimum of three (3) years immediately prior to
the assignment or sublease; and (iii) a good reputation in the business
community; provided further that Tenant shall give Landlord not less than sixty
(60) days notice prior to the effective date of any such assignment or sublease,
and Landlord shall have the option to terminate this Lease with respect to the
space to be assigned or subleased by notice to Tenant given within thirty (30)
days of Landlord's receipt of Tenant's notice.  Nothing herein contained shall
relieve Tenant and any Guarantor from its covenants and obligations for the
demised term.  Tenant agrees to reimburse Landlord for Landlord's reasonable
outside attorneys' fees incurred in conjunction with the processing and
documentation of any such requested transfer, assignment, subletting, licensing
or concession agreement, change of ownership, mortgage or hypothecation of this
Lease or Tenant's interest in and to the demised premises.  If Landlord consents
to any assignment or sublease pursuant to this Article, Tenant shall pay
Landlord, as additional rent:
 
(a)   in the case of each and every assignment, an amount equal to ALL monies,
property, and other consideration of every kind whatsoever paid or payable to
Tenant by the assignee for such assignment and for all property of Tenant
transferred to the assignee as part of the transaction (including, but not
limited to, fixtures, other leasehold improvements, furniture, equipment, and
furnishings); and
 
(b)   in the case of each and every sublease, ALL rent, and/or other monies,
property, and consideration of every kind whatsoever paid or payable to Tenant
by the subtenant under the sublease, LESS all base rent and additional rent
under this Lease accruing during the term of the sublease in respect of the
subleased space (as reasonably determined by Landlord, taking into account the
useable area of the premises demised under the sublease).

 
- 4 -

--------------------------------------------------------------------------------

 

B.  Each transfer, assignment, subletting, license, concession agreement,
mortgage and hypothecation to which there has been consent shall be by an
instrument in writing in form satisfactory to Landlord, and shall be executed by
the transferor, assignor, sublessor, licensor, concessionaire, hypothecator or
mortgagor and the transferee, assignee, sublessee, licensee, concessionaire or
mortgagee in each instance, as the case may be; and each transferee, assignee,
sublessee, licensee, concessionaire or mortgagee shall agree in writing for the
benefit of Landlord herein to assume, to be bound by, and to perform the terms,
covenants and conditions of this Lease to be done, kept and performed by Tenant,
including the payment of all amounts due or to become due under this Lease
directly to Landlord.  One (1) executed copy of such written instrument shall be
delivered to Landlord.  Failure to first obtain in writing Landlord's consent or
failure to comply with the provisions of this Article shall operate to prevent
any such transfer, assignment, subletting, license, concession agreement,
mortgage, or hypothecation from becoming effective.
 
C.  If Tenant hereunder is a corporation which does not have a class of equity
securities registered under Section 12 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), or does not otherwise file periodic reports
under Section 13 of the Exchange Act, or is an unincorporated association or
partnership, the transfer, assignment or hypothecation of any stock or interest
in such corporation, association or partnership in the aggregate in excess of
twenty-five percent (25%) shall be deemed an assignment within the meaning and
provisions of this Section 6.1.
 
D.  The consent of Landlord to any transfer, assignment, sublease, license or
concession agreement, change in ownership, mortgage or hypothecation of this
Lease is not and shall not operate as a consent to any future or further
transfer, assignment, sublease, license or concession agreement, change in
ownership, mortgage or hypothecation, and Landlord specifically reserves the
right to refuse to grant any such consents except as otherwise provided in this
Section 6.1.
 
E.  Notwithstanding any other provision of this Lease to the contrary, Tenant
may, without the consent of or notice to Landlord, sublease the demised premises
or any part thereof, or may share the use of the demised premises in whole or in
part, with one or more of Tenant’s Affiliates, provided such Affiliates comply
with all of the provisions of this Lease (other than the covenant to pay
rent).  As used herein, “Affiliate” means any corporation, limited liability
company, partnership, or other business entity which is controlled by, in
control of, or under common control with Tenant.  In addition, Tenant may,
without the consent of Landlord, assign this Lease to BioTime Acquisition
Corporation (“BAC”) at any time after one of the following events has occurred:
(a) BAC has obtained at least Ten Million Dollars ($10,000,000) in equity
capital through the sale of capital stock for cash, or (b) BAC has a class of
capital stock registered under Section 12 of the Exchange Act; provided that BAC
shall agree in writing, in form reasonably satisfactory to Landlord, to assume,
to be bound by, and to perform the terms, covenants and conditions of this Lease
to be done, kept and performed by Tenant, including the payment of all amounts
due or to become due under this Lease directly to Landlord, without any
modification of this Lease.  Tenant shall provide Landlord with the following no
later than ten (10) days prior to the effective date of the proposed assignment:
(i) evidence of the satisfaction of the conditions to the assignment stated
hereinabove as reasonably determined by Landlord, and (ii) a copy of the
proposed assignment agreement.  The provisions of Section 6.1.B shall apply to
such assignment.  Nothing herein contained shall be construed as releasing
Tenant from any of its liabilities or other obligations hereunder, including the
payment of rent, (1) at any time during the demised term of this Lease with
respect to an assignment of the Lease or sublease of the demised premises to an
Affiliate (except BAC), and (2) for the period from the Effective Date through
the effective date of the assignment to BAC, with respect to an assignment of
the Lease to BAC.

 
- 5 -

--------------------------------------------------------------------------------

 
 
Section 6.2.  Landlord's rights to assign this Lease are and shall remain
unqualified.  Upon any sale of the demised premises and provided the purchaser
assumes all obligations under this Lease, Landlord shall thereupon be entirely
released of all obligations of Landlord hereunder and shall not be subject to
any liability resulting from any act or omission or event occurring after such
sale.
 
ARTICLE  7 - Tenant's Additional Agreements
 
Section 7.1.  Tenant agrees at all times during the demised term to: (A) Keep
the demised premises in a neat and clean condition.  (B) Promptly remove all
waste, garbage or refuse from the demised premises.  (C) Promptly comply with
all laws and ordinances and all rules and regulations of duly constituted
governmental authorities affecting the demised premises, and the cleanliness,
safety, use and occupation thereof, but this clause (C) shall not be construed
to require Tenant to comply with any such laws, ordinances, rules or regulations
which require structural changes in the demised premises unless the same are
made necessary by act or work performed by Tenant or the nature of Tenant's
business.  (D) Prevent the escape from the demised premises of all fumes, odors
and other substances which are offensive or may constitute a nuisance or
interfere with other tenants.
 
Section 7.2.  Tenant agrees that it will not at any time during the demised term
without first obtaining the Landlord's written consent: (A) Conduct or permit
any fire, bankruptcy or auction sale in the demised premises.  (B) Place on the
exterior walls (including both interior and exterior surfaces of windows and
doors), the roof of any buildings or any other part of the demised premises, any
sign, symbol, advertisement, neon light, other light or other object or thing
visible to public view outside of the demised premises.  (C) Change the exterior
color of the building on the demised premises, or any part thereof, or the
color, size, location or composition of any sign, symbol or advertisement that
may have been approved by Landlord.  (D) Park, operate, load or unload, any
truck or other delivery vehicle on any place other than the loading area
designated for Tenant's use.  (E) Use the plumbing facilities for any purpose
other than that for which they were constructed or dispose of any foreign
substance therein.  (F) Install any exterior lighting or plumbing facilities,
shades or awnings, amplifiers or similar devices, or use any advertising medium
which may be heard or experienced outside the demised premises, such as
loudspeakers, phonographs, or radio broadcasts.  (G) Deface any portion of the
building or improvements on the demised premises, normal usage excepted.  In the
event any portion of the building is defaced or damaged, Tenant agrees to repair
such damage.  (H) Permit any rubbish or garbage to accumulate on the demised
premises, or any part thereof, unless confined in metal containers so located as
not to be visible to members of the public.  (I) Install, maintain or operate
any sign except as approved in writing by Landlord.  (J) Store materials,
supplies, equipment, finished products, raw materials or articles of any nature
outside of the demised premises.  (K) Use the demised premises for retail,
commercial or residential purposes.  (L) Use, store, generate or dispose of any
"hazardous material", "hazardous substance" or "hazardous waste" as those terms
are defined from time to time under applicable laws and regulations, except in
compliance with applicable federal and state laws, but subject to Section 7.4
below.

 
- 6 -

--------------------------------------------------------------------------------

 
 
Section 7.3.  Tenant agrees that it will not at any time during the demised
term: (A) Perform any act or carry on any practice which may injure the demised
premises.  (B) Burn anything in or about the demised premises.  (C) Keep or
display any merchandise or other object on or otherwise obstruct any sidewalks,
walkways or areaways.  (D) Use or permit the use of any portion of the demised
premises as living quarters, sleeping apartments, lodging rooms, or for any
unlawful purpose.  (E) Use or permit the demised premises to be used for any
purpose which is or shall not then be allowed under the Zoning Ordinance of the
City of Menlo Park, California, in that area.
 
Section 7.4.  Tenant shall, at its expense, comply with all applicable laws,
regulations, rules and orders, regardless of when they become or became
effective, including, without limitation, those relating to health, safety,
noise, environmental protection, waste disposal, and water and air quality, and
furnish satisfactory evidence of such compliance upon request of Landlord.
 
Should any discharge, leakage, spillage, emission or pollution of any type occur
upon or from the demised premises due to Tenant's use and occupancy thereof,
Tenant, at its expense, shall be obligated to remedy the same to the
satisfaction of Landlord and any governmental body having jurisdiction
thereover.  Tenant agrees to indemnify, hold harmless, and defend Landlord
against all liability, cost, and expense (including without limitation any
fines, penalties, judgments, litigation costs, and attorneys' fees) incurred by
Landlord as a result of Tenant's breach of this section, or as a result of any
such discharge, leakage, spillage, emission, or pollution, regardless of whether
such liability, cost, or expense arises during or after the demised term, unless
such liability, cost or expense is proximately caused solely by the active
negligence of Landlord.
 
Tenant shall pay all amounts due Landlord under this section, as additional
rent, within ten (10) days after any such amounts become due.
 
Tenant shall, at least thirty (30) days prior to the termination of the demised
term, or any earlier termination of this Lease, submit a plan to the Menlo Park
Fire Protection District in accordance with applicable provisions of the Uniform
Fire Code, with a copy to Landlord, demonstrating how any hazardous materials
which were stored, dispensed, handled or used in, at or upon the demised
premises will be transported, disposed of or reused at the expiration or sooner
termination of the demised term of this Lease; and Tenant shall, at the
expiration or sooner termination of the demised term, comply with all applicable
laws, regulations, rules and orders of any governmental body having jurisdiction
thereover (including without limitation the Menlo Park Fire Protection District)
regarding the disposal of any such hazardous materials.
 
Tenant’s obligations under this Section 7.4. shall survive the expiration or
earlier termination of this Lease, including without limitation any termination
resulting from any default by Tenant under the Lease.

 
- 7 -

--------------------------------------------------------------------------------

 
 
ARTICLE  8 - Use of Premises
 
Section 8.1.  Tenant shall use the demised premises solely for general office,
biomedical research and development and related product production, and for no
other purposes without Landlord's written consent.
 
Section 8.2.  Tenant covenants and agrees that it will not knowingly use or
permit to be used the demised premises or any part thereof for any unlawful
purpose whatsoever.  Tenant shall obtain and maintain all governmental licenses
and permits required for the lawful and proper conducting of Tenant’s business
in the demised premises.
 
ARTICLE  9 - Indemnity and Public Liability Insurance
 
Section 9.1.  Tenant agrees to indemnify and save harmless Landlord from and
against all claims arising from any act, omission or negligence of Tenant, or
its contractors, licensees, agents, servants, invitees or employees, or arising
from any accident, injury or damage whatsoever caused to any person, or to the
property of any person occurring during the demised term in or about the demised
premises, the sidewalks (if any) adjoining the same and from and against all
costs, expenses and liabilities incurred in or in connection with any such claim
or proceeding brought thereon, including, but not limited to, reasonable
attorneys' fees and court costs.
 
Section 9.2.  Tenant agrees to maintain in full force during the demised term a
policy of public liability and property damage insurance under which Landlord
(and such other persons, firms or corporations as are designated by Landlord and
are properly includible as additional insureds under the terms of any such
policies of insurance) and Tenant are named as insureds, and the insurer agrees
to indemnify and hold Landlord and Landlord's said designees harmless from and
against all cost, expense and/or liability arising out of or based upon any and
all claims, accidents, injuries and damage mentioned in Section 9.1.  All public
liability and property damage policies shall contain a provision that Landlord,
although named as an insured, shall nevertheless be entitled to recovery under
said policies for any loss occasioned to it, its servants, agents and employees,
by reason of the negligence of Tenant.  Each such policy shall be approved as to
form and insurance company by Landlord, such approval not to be unreasonably
withheld, be noncancelable with respect to the Landlord and Landlord's said
designees without twenty (20) days' written notice to the Landlord and
Landlord's said designees, and a duplicate original or certificate thereof shall
be delivered to Landlord prior to commencement of the demised term and
thereafter thirty (30) days prior to expiration of the term of each policy.  The
limits of liability of such comprehensive general liability insurance shall be
Two Million Dollars ($2,000,000.00) for injury or death to one or more persons
and damage to property, combined single limit.  All public liability, property
damage and other casualty policies shall be written as primary policies, not
contributing with and not in excess of coverage which Landlord may
carry.  Notwithstanding anything contained herein to the contrary, all insurance
carried by Tenant shall be issued by responsible insurance companies licensed to
do business in the State of California with an A.M. Best Company rating of A-
VIII or better.

 
- 8 -

--------------------------------------------------------------------------------

 
 
If Tenant shall not comply with its covenants to maintain insurance made above,
or if Tenant fails to provide duplicate originals or certificates thereof to
Landlord as is provided above, Landlord may, but shall not be required to,
obtain any such insurance; and if Landlord does obtain any such insurance,
Tenant shall, on demand, reimburse Landlord for the premium for any such
insurance.
 
Section 9.3.  Tenant agrees to use and occupy the demised premises, the Parking
and Accommodation Areas and to use all other portions of the Business Park
(which it is herein given the right to use) at its own risk and hereby releases
to the full extent permitted by law the Landlord, and its agents, servants,
contractors, and employees, from all claims and demands of every kind resulting
from any accident, damage or injury occurring therein.  Landlord shall have no
responsibility or liability for any loss of or damage to fixtures or other
personal property of Tenant.  The provisions of this Section shall apply during
the whole of the demised term.
 
ARTICLE 10 - Fire Insurance and Casualty
 
Section 10.1.  If the building on the demised premises should be damaged or
destroyed during the demised term by any casualty insurable under Landlord's
standard fire and extended coverage insurance policies, Landlord shall (except
as hereinafter provided) repair and/or rebuild the same to substantially the
condition in which the same existed immediately prior to such damage or
destruction.  Landlord's obligation under this Section shall in no event exceed
either (A) the scope of the work done by Landlord in the original construction
of such building, or (B) the proceeds of any such insurance policy if Landlord
keeps the building and the demised premises insured against loss or damage by
such fire and extended coverage insurance to the extent of at least eighty
percent (80%) of the insurable value of the building if reasonably obtainable
from responsible insurance companies licensed to do business in California,
unless Landlord nevertheless elects to repair and/or rebuild the building and
the demised premises.  Tenant shall in the event of any such damage or
destruction, unless this Lease shall be terminated as hereinafter provided, be
responsible for replacing or repairing all exterior signs, trade fixtures,
equipment, display cases, and other installations originally installed by the
Tenant.  Tenant shall have no interest in the proceeds of any insurance carried
by Landlord.
 
Section 10.2.  Tenant's base rent shall be abated proportionately during any
period in which, by reason of any such damage or destruction, the building is
rendered partially or totally untenantable.  Such abatement shall continue for
the period commencing with such destruction or damage and ending with the
substantial completion by the Landlord of such work or repair and/or
reconstruction as Landlord is obligated to do.
 
Section 10.3.  If the building on the demised premises should be damaged or
destroyed to the extent of 33-1/3% or more of the then monetary value thereof by
an event described in Section 10.1., then Landlord may terminate this Lease by
written notice to Tenant.

 
- 9 -

--------------------------------------------------------------------------------

 
 
If Landlord does not elect to terminate this Lease then Landlord shall repair
and/or rebuild the same as provided in Section 10.1.  If such damage or
destruction occurs and this Lease is not so terminated, this Lease shall remain
in full force and effect and the parties waive the provisions of any law to the
contrary.  The Landlord's obligation under this Section shall in no event exceed
the scope of the work to be done by the Landlord in the original construction of
said building and the demised premises.
 
Section 10.4.  Tenant agrees to comply with all of the regulations and rules of
the Insurance Service Office or any similar body and will not do, suffer, or
permit an act to be done in or about the demised premises which will increase
any insurance rate with respect thereto.
 
Section 10.5.  Tenant agrees, in addition to any rent provided for herein, to
pay to the Landlord the cost of the fire and extended coverage insurance policy
carried by Landlord on the demised premises during the entire demised term or
any renewal or extension thereof.  This Section expressly permits the Landlord
to carry standard fire and extended coverage policies to the extent of one
hundred percent (100%) of the insurable value.
 
Section 10.6.  During the demised term, Tenant shall carry, at its expense,
insurance against loss and damage by fire including “Special Perils” provisions
for the full insurable value of Tenant's merchandise and personal property,
including wall coverings, carpeting and drapes, and the trade fixtures,
furnishings and operating equipment in the demised premises, whether supplied by
Tenant or existing in the demised premises upon commencement of the
Lease.  Landlord and Landlord's mortgagee shall be named as additional insureds
under said policy, which shall be noncancellable with respect to Landlord and
Landlord's mortgagee without twenty (20) days' prior written notice.  A
certificate evidencing such coverage shall be delivered to Landlord prior to
commencement of the demised term and thereafter thirty (30) days prior to the
expiration of the term of such policy.  Such insurance shall be written as a
primary policy, not contributing with and not in excess of coverage Landlord may
carry.  If Tenant shall not comply with its covenants to maintain said
insurance, or if Tenant fails to provide a certificate thereof to Landlord,
Landlord may, but shall not be required to, obtain any such insurance, and if
Landlord does obtain any such insurance, Tenant shall, on demand, reimburse
Landlord for the premium for any such insurance.
 
Section 10.7.  In the event the building on the demised premises shall be
damaged as a result of any flood, earthquake, act of war, nuclear reaction,
nuclear radiation or radioactive contamination, or from any other casualty not
covered by Landlord's fire and extended coverage insurance, to any extent
whatsoever, Landlord may within ninety (90) days following the date of such
damage, commence repair, reconstruction or restoration of the building and
prosecute the same diligently to completion, in which event this Lease shall
continue in full force and effect, or within said ninety (90) day period elect
not to so repair, reconstruct or restore the building, in which event this Lease
shall cease and terminate.  In either such event Landlord shall give Tenant
written notice of its intention within said ninety-day period.

 
- 10 -

--------------------------------------------------------------------------------

 
 
Section 10.8.  Upon any termination of this Lease under the provisions of this
Article 10, the rent shall be adjusted as of the date of such termination and
the parties shall be released without further obligation to the other party upon
the surrender of possession of the demised premises to Landlord, except for
items that have been theretofore accrued and are then unpaid, and except for
obligations that are designated as surviving such termination.
 
Section 10.9.  Notwithstanding anything in this Article 10 or elsewhere in this
Lease to the contrary, Landlord may maintain any insurance on the demised
premises that Landlord deems necessary or advisable, including, but not limited
to, any rental insurance, owner's protective liability insurance or any
insurance required by any mortgagee of Landlord; and Landlord may include the
amount of the premiums for such insurance in the total of the insurance premiums
which Tenant is required to pay under the terms hereof.
 
ARTICLE  11 - Repair
 
Section 11.1.  Landlord agrees, at Landlord's sole expense, to maintain and
repair the roof structure (not including the roof membrane), exterior walls and
foundation and repair structural defects of the building on the demised premises
throughout the life of the Lease.  Structural defects and maintenance shall not
be deemed to include cracks or fissures in walls or floors, nor the requirement
of painting or caulking.
 
Section 11.2.  Tenant agrees during the demised term or any extension thereof to
maintain the interior of the building on the demised premises, and every part
thereof, except as to work to be performed by Landlord under Sections 11.1. and
11.3.  Tenant further agrees to clean, inside and out, all of the glass on the
exterior of the building.  If Tenant should fail to faithfully perform its
maintenance obligations hereunder then Landlord shall, upon having given notice
to Tenant of the need for said maintenance, have the right to perform, or cause
to be performed, said maintenance and Tenant shall on demand reimburse Landlord
for Landlord's costs of providing such maintenance.  Landlord’s reservation of
the right to enter upon the demised premises to perform any repairs or
maintenance or other work in, to, or about the demised premises which in the
first instance is the Tenant’s obligation pursuant to this Lease shall not be
deemed to impose any obligation on Landlord to do so, nor shall Landlord be
rendered liable to Tenant or any third party for the failure to do so, and
Tenant shall not be relieved from any obligation to indemnify Landlord as
otherwise provided elsewhere in this Lease.
 
Section 11.3  Landlord shall provide the following services and Tenant shall, in
addition to all other payments required to be made under other provisions of
this Lease, on demand reimburse Landlord for Landlord's gross costs of: (i)
maintaining, repairing and replacing the roof; (ii) painting, maintaining and
repairing the exterior of the building; (iii) maintaining, repairing and
replacing the elevator and elevator equipment room (if any); (iv) maintenance
and repair associated with the mechanical and electrical rooms; (v) maintenance
and repair of the trash enclosure utilized in connection with the building; (vi)
maintenance, repair and replacement of the glass on the exterior of the building
and (vii) any other maintenance and repair other than that which Landlord is
required to perform at Landlord's expense per Section 11.1.  Tenant shall also,
on demand, reimburse Landlord for Landlord's gross costs of maintaining,
repairing and replacing the heating and air conditioning equipment serving the
demised premises, whether furnished by Landlord or Tenant.  Landlord's said
gross costs as used in this Section 11.3. shall include all costs and expenses
of every kind or nature incurred by Landlord in the performance of such
maintenance, repair or replacements and Landlord's determination of the amount
of said costs and expenses will be final.

 
- 11 -

--------------------------------------------------------------------------------

 
 
Section 11.4.  If during the term of this Lease Landlord or Landlord's insurance
carrier requires the installation of a specialized fire control system, or any
fire detection device, because of the nature of the particular activities being
carried on by Tenant in the demised premises, then said system or device shall
be installed at the sole cost of the Tenant within the time specified.
 
Section 11.5.  Notwithstanding the provisions of Sections 11.3 and 18.3 hereof
to the contrary, Tenant’s obligation to reimburse Landlord for (i) costs
associated with the replacement (as opposed to repairs and maintenance) of the
roof membrane and underlayment, and the heating, ventilating and
air-conditioning units furnished by Landlord (but specifically excluding
heating, ventilating and air-conditioning units which serve the clean room and
labs), and (ii) the cost of any other capital improvement made by Landlord
pursuant to Article 11 and/or Article 18 of this Lease during the demised term
and required under good accounting practice to be amortized, shall be limited to
a proportionate share of such replacement costs (the "Reimbursement Amounts")
calculated as follows:
 
(a)           if such costs are incurred during the initial demised term of this
Lease, by multiplying such replacement costs by a fraction, the numerator of
which is the number of days in the original demised term and the denominator of
which is the number of days in the estimated useful life of the replacement; and
 
(b)           if such costs are incurred during any extended term or holding
over period of this Lease, by multiplying such replacement costs by a fraction,
the numerator of which is the number of days in the demised term of this Lease
(including any extended term or holding over period) and the denominator of
which is the number of days in the estimated useful life of the replacement.
 
If a Reimbursement Amount has been determined under subsection (a) above with
respect to any replacement costs, and Landlord and Tenant subsequently agree to
extend the term of this Lease, Tenant shall also be responsible for another
Reimbursement Amount with respect to such replacement costs determined by
multiplying such replacement costs by a fraction, the numerator of which is the
number of days in the extended term or holding over period of this Lease and the
denominator of which is the number of days in the estimated useful life of the
replacement.
 
The foregoing limitation shall not apply to equipment furnished by Tenant and
maintained by Landlord.  Tenant shall pay any Reimbursement Amounts, as
additional rent, monthly on a straight-line basis amortized over the remaining
demised term of the Lease using an interest rate equal to ten percent (10%) per
annum.
 
The limitations on Tenant's liability for expenses hereunder shall in no event
apply to any costs for replacements occasioned by (x) Tenant's negligent acts or
omissions or those of its employees, contractors, agents, invitees or servants,
or (y) the particular nature of Tenant's business, all of which costs shall be
borne solely by Tenant.

 
- 12 -

--------------------------------------------------------------------------------

 
 
Landlord may bill Tenant monthly for one-twelfth of the estimated costs to be
reimbursed by Tenant under this Section 11.5, subject to an annual
reconciliation after the end of each lease year.  At Tenant’s written request,
in connection with the annual reconciliation, Landlord shall furnish to Tenant a
statement showing the costs incurred, in reasonable detail, the estimated
payments made by Tenant, and the amount of any overpayment or
underpayment.  Tenant shall pay to Landlord the amount of any underpayment
within thirty (30) days after receipt of the statement, and Tenant shall be
entitled to credit the amount of any overpayment against the next payments of
rent due hereunder, except that following the expiration of the term hereof,
Landlord shall, provided Tenant is not in default under this Lease, pay to
Tenant the amount of any overpayment at the time it furnishes the statement to
Tenant.
 
ARTICLE  12 - Fixtures & Alterations
 
Section 12.1.  All trade fixtures owned by Tenant and installed in the demised
premises shall remain the property of Tenant and may be removed from time to
time and shall be removed at the expiration of the demised term.  Tenant shall
repair any damage to the demised premises caused by the removal of said
fixtures.  If Tenant fails to remove such fixtures on or before the last day of
the demised term, all such fixtures shall become the property of Landlord,
unless Landlord elects to require their removal, in which case Tenant shall
promptly remove them and restore the demised premises to its condition prior to
such removal.  Landlord may also, at Landlord's sole discretion, store such
fixtures at Tenant's expense.
 
Section 12.2.  Tenant shall not make any alterations, additions or improvements
in or to the demised premises or the building without submitting plans and
specifications therefor for the prior written consent of Landlord, which consent
shall not be unreasonably withheld provided same do not involve the exterior of
the building, the building structure, or materially affect the mechanical,
electrical or life safety systems.  Any such alterations, additions or
improvements shall comply with all applicable codes and standards, shall be
consented to by Landlord, and shall be made at Tenant's sole cost and expense in
accordance with the plans and specifications therefor.  Within ten (10) days
following Tenant’s completion thereof, Tenant shall furnish Landlord with a
complete set of the final “For Construction” plans therefor in AutoCAD format,
including all x-refs, fonts and plot files.  Tenant shall secure any and all
governmental permits, approvals or authorizations required in connection with
any such work, and shall hold Landlord harmless from any and all liability,
costs, damages, expenses (including attorneys' fees) and any and all liens
resulting therefrom.  All alterations, decorations, additions and improvements
(and expressly including all light fixtures and floor coverings installed by
Tenant), except furniture, removable paneling, wall fixtures, trade fixtures,
appliances and equipment which do not become a part of the demised premises,
shall be deemed to belong to Tenant, but shall be deemed to have been attached
to the demised premises or the building and to have become the property of
Landlord upon the termination of the demised term.  Upon the expiration or
sooner termination of the demised term hereof, Tenant shall, at Tenant's sole
cost and expense, forthwith remove (i) all alterations, decorations, additions
or improvements installed by or for Tenant, and (ii) all wiring installed by or
for Tenant in the demised premises and/or the building, unless excused from
doing so in writing by Landlord, and Tenant shall forthwith at its sole cost and
expense repair any damage to the demised premises or the building caused by such
removal.  In the event Tenant does not so remove all such alterations,
decorations, additions, improvements and wiring from the demised premises and/or
the building, or repair any damage caused by such removal, then Tenant agrees
that Landlord may apply such sums from the Security Deposit, or recover such
sums from Tenant by judgment if Tenant did not provide a Security Deposit, or if
insufficient funds exist in the Security Deposit, to compensate Landlord for the
removal and disposal of any of the same and/or repair of any damage therefrom to
the demised premises or the building.

 
- 13 -

--------------------------------------------------------------------------------

 
 
ARTICLE  13 - Remedies
 
Section 13.1.  Should Tenant default in the performance of any of its
obligations under this Lease with reference to the payment of rent and such
default continue for five (5) days after the date such payment is due, or should
Tenant default in the performance of any other obligations under this Lease and
such default continue for thirty (30) days after receipt of written notice from
Landlord specifying such default or beyond the time reasonably necessary to cure
if such default is of a nature to require more than thirty (30) days to remedy,
then, in addition to all other rights and remedies Landlord may have under this
Lease or under applicable law, Landlord shall have the following rights and
remedies:
 
(1)  The Landlord has the remedy described in California Civil Code Section
1951.4 (Landlord may continue the lease in effect after Tenant's breach and
abandonment and recover Rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations).  If Tenant breaches
any covenants of this Lease or if any event of default occurs, whether or not
Tenant abandons the demised premises, this Lease shall continue in effect until
Landlord terminates Tenant's right to possession, and Tenant shall remain liable
to perform all of its obligations under this Lease and Landlord may enforce all
of Landlord's rights and remedies, including the right to recover rent as it
falls due.  If Tenant abandons the demised premises or fails to maintain and
protect the same as herein provided, Landlord shall have the right to do all
things necessary or appropriate to maintain, preserve and protect the demised
premises, including the installation of guards, and may do all things
appropriate to a re-letting of the demised premises, and none of said acts shall
be deemed to terminate Tenant's right of possession, unless Landlord elects to
terminate the same by written notice to Tenant.  Tenant agrees to reimburse
Landlord on demand for all amounts reasonably expended by Landlord in
maintaining, preserving and protecting the demised premises, together with
interest on the amounts expended from time to time at the maximum legal
rate.  Landlord shall also have the right to repair, remodel and renovate the
demised premises at the expense of Tenant and as deemed necessary by Landlord.

 
- 14 -

--------------------------------------------------------------------------------

 
 
(2)  Landlord shall have the right to terminate Tenant's possession of the
Premises, and if Tenant's right to possession of the Premises is terminated by
Landlord by reason of a breach of this Lease by Tenant, or by reason of the
happening of an event of default, or by reason of abandonment of the Premises by
Tenant, Landlord shall be entitled, at Landlord’s election, to recover damages
in an amount as set forth in Section 1951.2 of the Civil Code of California as
then in effect, which damages shall include (1) the worth at the time of award
of any unpaid rent and additional rent which had been earned at the time of such
termination; plus (2) the worth at the time of award of the amount by which the
unpaid rent and additional rent which would have been earned after termination
until the time of award exceeds the amount of such rental loss Tenant proves
could have been reasonably avoided; plus (3) the worth at the time of award of
the amount by which the unpaid rent and additional rent for the balance of the
term after the time of award exceeds the amount of such rental loss that Tenant
proves could be reasonably avoided; plus (4) all other amounts due Landlord from
Tenant under the terms of this Lease, or necessary to compensate Landlord for
all detriment caused by Tenant's failure to perform its obligations under this
Lease.  The right to possession of the Premises by Tenant should not be deemed
terminated until Landlord gives Tenant written notice of such termination or
until Landlord re-lets all or a portion of the Premises.  Landlord shall be
required to mitigate damages by making a good faith effort to re-let the
Premises.
 
As used in subparagraphs (1) and (2) above, the "worth at the time of award" is
computed by allowing interest at the legal rate of ten percent (10%) per
annum.  As used in subparagraph (3) above, the "worth at the time of award" is
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of award plus one percent (1%).
 
(3)  No right or remedy herein conferred upon or reserved to Landlord is
intended to be exclusive of any other right or remedy herein or by law, provided
that each shall be cumulative and in addition to every other right or remedy
given herein or now hereafter existing at law or in equity or by statute.
 
Section 13.2.  Landlord shall in no event be in default in the performance of
any of its obligations hereunder unless and until Landlord shall have failed to
perform such obligations within thirty (30) days or such additional times as is
reasonably required to correct any such default after notice by Tenant to the
Landlord properly specifying wherein the Landlord has failed to perform any such
obligation.
 
ARTICLE  14 - Bankruptcy
 
Section 14.1.  Tenant shall give written notice to Landlord of its intention to
commence proceedings under any state or federal insolvency or bankruptcy law, or
any comparable law that is now or hereafter may be in effect, whereby Tenant
seeks to be, or would be, discharged of its debts or the payment of its debts is
sought to be delayed, at least thirty (30) days prior to the commencement of
such proceedings.
 
Section 14.2.  If any of the following events occur:
 
(1)  The entry of an order for relief under Title 11 of the United States Code
as to Tenant or its executors, administrators or assigns, if any, or the
adjudication of Tenant or its executors, administrators or assigns, if any, as
insolvent or bankrupt pursuant to the provisions of any state insolvency or
bankruptcy act;

 
- 15 -

--------------------------------------------------------------------------------

 
 
(2)  The appointment of a receiver, trustee or other custodian of the property
of Tenant by reason of the insolvency or inability of Tenant to pay its debts;
 
(3)  The assignment of the property of Tenant for the benefit of creditors;
 
(4)  The commencement of any proceedings under any state or federal insolvency
or bankruptcy law, or any comparable law that is now or hereafter may be in
effect, whereby Tenant seeks to be, or would be, discharged of its debts or the
payment of its debts is sought to be delayed;
 
(5)  The failure of Tenant to give written notice to Landlord provided for in
Section 14.1. above;
 
then Landlord may, at any time thereafter, in addition to any and all other
rights or remedies of Landlord under this Lease or under applicable law, upon
written notice to Tenant, terminate this Lease, and upon such notice this Lease
shall cease and terminate with the same force and effect as though the date set
forth in said notice were the date originally set forth herein and fixed for the
expiration of the demised term.  Tenant shall thereupon vacate and surrender the
demised premises, but shall remain liable as herein provided.
 
ARTICLE 15 - Surrender of Premises
 
Section 15.1.  Tenant shall, upon termination of the demised term, or any
earlier termination of this Lease, surrender to Landlord the demised premises,
including, without limitation, all building equipment and apparatus, and
fixtures (except as provided in Sections 12.1. and 12.2.) then upon the demised
premises without any damage, injury, or disturbance thereto, or payment
therefor, except damages due to ordinary wear and tear, acts of God, fire and
other perils to the extent the demised premises are not required to be repaired
or restored as hereinbefore provided, and Tenant shall dispose of any hazardous
materials stored, dispensed, handled or used in, at or upon the demised premises
in accordance with the provisions of Section 7.4.
 
ARTICLE 16 - Eminent Domain
 
Section 16.1.  If more than thirty-three percent (33%) of the floor area of the
building on the demised premises shall be taken under the power of eminent
domain and the portion not so taken will not be reasonably adequate for the
operation of Tenant's business after the Landlord completes such repairs or
alterations as the Landlord is obligated or elects to make, Tenant shall have
the right to elect either to terminate this Lease, or, subject to Landlord's
right to terminate the Lease pursuant to Section 16.4, to continue in possession
of the remainder of the demised premises and shall notify Landlord in writing
within ten (10) days after such taking of Tenant's election.  In the event less
than thirty-three percent (33%) of the floor area of the building on the demised
premises shall be taken or Tenant elects to remain in possession, as provided in
the first sentence hereof, all of the terms herein provided shall continue in
effect, except that the base rent shall be reduced in the same proportion that
the floor area of the building on the demised premises taken bears to the
original floor area of the building on the demised premises, and Landlord shall
at its own cost and expense make all necessary repairs or alterations to the
building so as to constitute the portion of the building not taken a complete
architectural unit and the demised premises a complete unit for the purposes
allowed by this Lease, but such work shall not exceed the scope of the work to
be done by Landlord in originally constructing said building.  From and after
the taking date, and during Landlord’s alteration and repair work, rent shall
proportionately abate to the extent any portion of the demised premises is
rendered inaccessible or not usable by Tenant as a result of such taking or
Landlord’s alteration and repair work.

 
- 16 -

--------------------------------------------------------------------------------

 
 
Section 16.2.  Each party waives the provisions of Code of Civil Procedure
Section 1265.130 allowing either party to petition the Superior Court to
terminate this Lease in the event of a partial taking.
 
Section 16.3.  All damages or awards for any taking under the power of eminent
domain whether for the whole or a part of the demised premises shall belong to
and be the property of Landlord whether such damages or awards shall be awarded
as compensation for diminution in value to the leasehold or to the fee of the
demised premises; provided however, that Landlord shall not be entitled to the
award made to Tenant or Landlord for loss of business, depreciation to, and cost
or removal of stock and fixtures and for leasehold improvements which have been
installed by Tenant at its sole cost and expense less depreciation which is to
be computed on the basis of completely depreciating such leasehold improvements
during the initial term of this Lease, and any award made to Tenant in excess of
the then depreciated value of leasehold improvements shall be payable to the
Landlord.
 
Section 16.4.  If more than thirty-three percent (33%) of the floor areas of the
building on the demised premises shall be taken under power of eminent domain,
or if any part of the Parking and Accommodation Areas shall be so taken,
Landlord may, by written notice to Tenant delivered on or before the date of
surrendering possession to the public authority pursuant to such taking,
terminate this Lease as of such date.
 
Section 16.5.  If this Lease is terminated as provided in this Article, the rent
shall be paid up to the day that possession is so taken by public authority and
Landlord shall make a prorata refund of any rent and all deposits paid by Tenant
in advance and not yet earned.
 
ARTICLE 17 - Real Property Taxes
 
Section 17.1.  Tenant shall reimburse Landlord for all real property taxes,
assessments and ongoing sewer fees applicable to the demised premises.  Taxes
shall be prorated to lease years for purpose of making this computation.  Such
payment shall be made by Tenant within thirty (30) days after receipt of
Landlord's written statement setting forth the amount of such computation
thereof.  If the demised term of this Lease shall not expire concurrently with
the expiration date of the fiscal tax year, Tenant's liability for taxes for the
last partial lease year shall be prorated on an annual basis.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
Section 17.2.  If the demised premises are not separately assessed, Tenant's
liability shall be an equitable proportion of the real property taxes for all of
the land and improvements included within the tax parcel assessed, such
proportion to be determined by Landlord from the respective valuations assigned
in the assessor's work sheets or such other information as may be reasonably
available.  Landlord's reasonable determination thereof, in good faith, shall be
conclusive.
 
Section 17.3.  Tenant shall pay prior to delinquency all taxes assessed against
and levied upon trade fixtures, furnishings, equipment and all other personal
property contained in the demised premises or elsewhere.  Tenant shall cause
said trade fixtures, furnishings, equipment and all other personal property to
be assessed and billed separately from the real property of Landlord.
 
If any of Tenant's said personal property shall be assessed with Landlord's real
property, Tenant shall pay Landlord the taxes attributable to Tenant within ten
(10) days after receipt of a written statement setting forth the taxes
applicable to Tenant's property.
 
Section 17.4.  In addition to all other payments provided for herein, the Tenant
shall on demand reimburse Landlord for any surcharges, fees, and any similar
charges required to be paid by any instrumentality of local, state or federal
government in connection with parking in the parking area, including policing;
supervising with attendants; other costs in connection with providing charged
parking; repairs, replacements and maintenance not properly chargeable to
capital account under good accounting principles; interest and depreciation of
the actual cost of modification or improvements to the areas, facilities and
improvements maintained in this Article either (i) required by any
instrumentality of local, state or federal government, or (ii) installed by
Landlord on account of governmental requirements to facilitate payment of a
parking charge by the general public for parking in the parking area, or both,
and other similar costs; and there shall be excluded (a) cost of construction of
such improvements which is properly chargeable to capital account and (b)
depreciation of the original cost of construction of all items not previously
mentioned in this sentence.  If Landlord shall on account of governmental
requirements require the payment of a parking charge by the general public for
parking in the parking area, then during any period in which such a charge is
made the total revenue (after deducting excise and similar taxes thereon and
taxes, fees or surcharges imposed by any agency or instrumentality of local,
state or federal government) actually received in cash or its equivalent by
Landlord for such parking charge shall be credited against said gross costs.
 
Section 17.5.  Notwithstanding the provisions of Article 17 hereinabove, Tenant
shall pay any increase in "real property taxes" resulting from any and all
improvements of any kind whatsoever placed on or in the demised premises for the
benefit of or at the request of Tenant regardless of whether said improvements
were installed or constructed either by Landlord or Tenant.

 
- 18 -

--------------------------------------------------------------------------------

 
 
Section 17.6.  In addition to all other payments provided for herein, the Tenant
shall on demand reimburse Landlord for any tax (excluding income tax and state
franchise fees) and/or business license fee or other levy that may be levied,
assessed or imposed upon the rent or other payments provided for herein or on
the square footage of the demised premises, on the act of entering into this
Lease, or on the occupancy of the Tenant however described, as a direct
substitution in whole or in part for, or in addition to, any real property
taxes, whether pursuant to laws presently existing or enacted in the future.
 
ARTICLE 18 - Parking and Accommodation Areas
 
Section 18.1.  Subject to the provisions of Section 18.2, Landlord grants to
Tenant during the demised term the exclusive right to use the parking facilities
and other areas provided and designated as "Parking and Accommodation Areas" on
Exhibit "B" hereto for the accommodation and parking of such automobiles of the
Tenant, its officers, agents, employees and its invitees while working or
visiting Tenant.  Landlord shall not be responsible to enforce such exclusive
right to use all of the parking spaces in the Parking and Accommodation Areas,
and the use of any such parking spaces by persons other than Tenant or its
employees, contractors, agents and invitees shall not be deemed a breach by
Landlord of any provision of this Lease.  Tenant agrees that its officers,
agents and employees will park their automobiles only in the parking areas
provided in the Parking and Accommodation Areas, and Tenant specifically agrees
that such officers, agents and employees will not park on any public streets in
the vicinity of the demised premises.  Except as provided in Section 17.4.,
Landlord shall not charge parking fees for such right to use parking facilities.
 
Section 18.2.  All parking areas and facilities furnished by Landlord including,
but not limited to, pedestrian sidewalks, landscaped areas and parking areas
shall at all times be subject to the control and management of Landlord so that
Landlord will be in a position to make available efficient and convenient use
thereof, and Landlord shall have the right from time to time to establish,
modify and enforce reasonable rules and regulations with respect to all
facilities and areas mentioned in this Article, and Tenant agrees to abide by
and conform therewith.  Landlord shall have the right to construct, maintain and
operate lighting facilities on all of said areas and improvements, to police the
same, from time to time to change the area, location and arrangement of parking
areas and facilities, to restrict employee parking to employee parking areas, to
construct surface, subterranean and/or elevated parking areas and facilities, to
establish and from time to time change the level of parking surfaces, to close
(if necessary) all or any portion of said areas or facilities to such extent as
may in the opinion of Landlord's counsel be legally sufficient to prevent a
dedication thereof or the accrual of any rights of any person or of the public
therein, and to do and perform such other acts in and to said areas and
improvements respectively as in the use of good business judgment the Landlord
shall determine to be advisable with a view to the improvement of the
convenience and use thereof by Tenant, other lessees, and their respective
employees and visitors.

 
- 19 -

--------------------------------------------------------------------------------

 
 
Section 18.3.  Tenant agrees during the demised term to pay to Landlord an
annual charge which shall be Landlord's actual gross costs of operating,
maintaining and/or replacing all of the areas and facilities mentioned in this
Article.  The annual charge shall be an estimate computed on the basis of
periods of twelve (12) consecutive calendar months, commencing and ending on
such dates as may be designated by Landlord, and shall be paid in monthly
installments on the first day of each calendar month in the amount estimated by
Landlord.  Within ninety (90) days after the end of each such annual period,
Landlord will determine (and furnish to Tenant a statement showing in reasonable
detail) the actual annual charge for such period and the amounts so estimated
and paid during such period shall be adjusted within such ninety (90) days
(including adjustments on a prorata basis of any partial such period at either
end of the demised term) and one party shall pay to the other on demand whatever
amount is necessary to effectuate such adjustment.
 
Landlord's said gross costs shall consist of and include all costs and expenses
of every kind or nature incurred by Landlord in the operation, maintenance
and/or replacement of all of the areas, facilities and improvements mentioned in
this Article determined in accordance with good accounting practice by an
accountant employed by Landlord.  The determination of such accountant shall be
conclusive.  Without otherwise limiting the generality of the foregoing, there
shall be included in such gross costs public liability and property damage
insurance, landscape maintenance, maintenance of utilities, water, cleaning of
areas, facilities and improvements, operation of lighting, common area taxes and
assessments determined in the same manner as taxes and assessments on the
demised premises, policing and sweeping of parking areas, supervising with
attendants, repairs, replacements and maintenance, and an amount equal to ten
percent (10%) of the total of all of the above for administration of the Parking
and Accommodation Areas.
 
Section 18.4.  The Parking and Accommodation Areas included for the purpose of
this Article are those shown on Exhibit "B" outside of the building area.
 
ARTICLE  19 - Miscellaneous
 
Section 19.1.  Landlord and its designee shall have the right during reasonable
business hours to enter the demised premises except restricted areas as
established by or on behalf of the Federal Government for security purposes (and
in emergencies at all times), (i) to inspect the same, (ii) for any purpose
connected with Landlord's rights or obligations under this Lease and, (iii) for
all other lawful purposes.
 
Section 19.2.  Tenant shall not be entitled to make repairs at Landlord's
expense, and Tenant waives the provisions of Civil Code Sections 1941 and 1942
with respect to Landlord's obligations for tenantability of the demised premises
and Tenant's right to make repairs and deduct the expenses of such repairs from
rent.
 
Section 19.3.  This Lease shall be governed exclusively by the provisions hereof
and by the laws of the State of California as the same from time to time
exist.  This Lease expresses the entire understanding and all agreements of the
parties hereto with each other and neither party hereto has made or shall be
bound by any agreement or any representation to the other party which is not
expressly set forth in this Lease.  If any provision of this Lease shall be
invalid, unenforceable or ineffective for any reason whatsoever, all other
provisions hereof shall be and remain in full force and effect.

 
- 20 -

--------------------------------------------------------------------------------

 
 
Section 19.4.  If Tenant should hold over after the demised term and any
extension thereof as herein provided for, then such holding over shall be
construed as a tenancy from month to month at a rent double that provided for
under the monthly rental of the principal term of this Lease.
 
Section 19.5.  Tenant agrees to maintain all toilet and washroom facilities
within the demised premises in a neat, clean and sanitary condition.
 
Section 19.6.  Landlord covenants and agrees that Tenant, subject to the terms
and provisions of this Lease, on paying the rent and observing, keeping and
performing all of the terms and provisions of this Lease on its part to be
observed, kept and performed, shall lawfully, peaceably and quietly have, hold,
occupy and enjoy the demised premises during the demised term without hindrance
or ejection by any person lawfully claiming under or against the Landlord.
 
Section 19.7.  Subject to Article 6, the terms and provisions hereof shall be
construed as running with the land and shall be binding upon and inure to the
benefit of heirs, executors, administrators, successors and assigns of Landlord
and Tenant.
 
Section 19.8.
 
A.  Tenant shall promptly pay all sums of money with respect to any labor,
services, materials, supplies or equipment furnished or alleged to have been
furnished to Tenant in, at or about the demised premises, or furnished to
Tenant's agents, employees, contractors or subcontractors, that may be secured
by any mechanic's, materialmen's, supplier's or other liens against the demised
premises or Landlord's interest therein.  In the event any such or similar liens
shall be filed, Tenant shall, within three (3) days of receipt thereof, give
notice to Landlord of such lien, and Tenant shall, within ten (10) days after
receiving notice of the filing of the lien, discharge such lien by payment of
the amount due to the lien claimant.  However, Tenant may in good faith contest
such lien provided that within such ten (10) day period Tenant provides Landlord
with a surety bond from a company acceptable to Landlord, protecting against
said lien in an amount at least one and one-half (1-1/2) times the amount
claimed or secured as a lien or such greater amount as may be required by
applicable law; and provided further that Tenant, if it should decide to contest
such lien, shall agree to indemnify, defend and save harmless Landlord from and
against all costs arising from or in connection with any proceeding with respect
to such lien.  Failure of Tenant to discharge the lien, or, if contested, to
provide such bond and indemnification, shall constitute a default under this
Lease and in, addition to any other right or remedy of Landlord, Landlord may,
but shall not be obligated, to discharge or secure the release of any lien by
paying the amount claimed to be due, and the amount so paid by Landlord, and all
costs and expenses incurred by Landlord therewith, including, but not limited
to, court costs and reasonable attorneys' fees, shall be due and payable by
Tenant to Landlord forthwith on demand.

 
- 21 -

--------------------------------------------------------------------------------

 
 
B.  At least fifteen (15) days before the commencement by Tenant of any material
construction or remodeling work on the demised premises, Tenant shall give
written notice thereof to Landlord.  Landlord shall have the right to post and
maintain on the demised premises such Notices of Non-Responsibility, or similar
notices, provided for under applicable laws.
 
Section 19.9.
 
A.  Tenant shall deposit with Landlord the sum specified in Section 2.4.(B)
hereof as a "Security Deposit".  The Security Deposit shall be held by Landlord
as security for the faithful performance of all the terms of this Lease to be
observed and performed by Tenant.  The Security Deposit shall not be mortgaged,
assigned, transferred or encumbered by Tenant without the written consent of
Landlord and any such act on the part of Tenant shall be without force and
effect and shall not be binding upon Landlord.
 
B.  If any of the rents herein reserved or any other sum payable by Tenant to
Landlord shall be overdue and unpaid, or should Landlord make payments on behalf
of Tenant, or should Tenant fail to perform any of the terms of this Lease, then
Landlord may, at its option and without prejudice to any other remedy which
Landlord may have on account thereof, apply the entire Security Deposit, or so
much thereof as may be necessary, to compensate Landlord toward the payment of
rent or additional rent, loss, or damage sustained by Landlord due to such
breach on the part of Tenant, and Tenant shall forthwith upon demand restore
said Security Deposit to the original sum deposited.  Should Tenant comply with
all of said terms and promptly pay all of the rent and all other sums payable by
Tenant to Landlord, said Security Deposit shall be returned in full to Tenant at
the end of the demised term.
 
C.  In the event of bankruptcy or other similar proceedings listed in Article 14
hereof, the Security Deposit shall be deemed to be applied first to the payment
of rent and other charges due Landlord for all periods prior to the filing of
such proceedings.
 
D.  In the event Landlord delivers the Security Deposit to the purchaser of
Landlord's interest in the demised premises, Landlord, after written notice to
Tenant of said delivery, shall be discharged from any further liability with
respect to the Security Deposit.  This provision shall also apply to any
subsequent transferees.
 
Section 19.10.  All notices, statements, demands, requests, consents, approvals,
authorizations, offers, agreements, appointments or designations hereunder by
either party to the other shall be in writing and shall be sufficiently given
and served upon the other party if sent by United States certified mail, return
receipt requested, postage prepaid, or overnight courier (provided a receipt is
given), and addressed as follows:
 
If sent by mail to Tenant, the same shall be addressed to the Tenant at 230
Constitution Drive, Menlo Park, California  94025, or at such other place as
Tenant may from time to time designate by notice to Landlord.

 
- 22 -

--------------------------------------------------------------------------------

 
 
If sent by mail to Landlord, the same shall be addressed to Landlord at Sixty
31st Avenue, San Mateo, California  94403-3497, or at such other place as
Landlord may from time to time designate by notice to Tenant.
 
Any such notice when sent by certified mail as above provided shall be deemed
duly served on the third business day following the date of such mailing.  Any
such notice when sent by overnight courier as above provided shall be deemed
duly served on the first business day following the date of such mailing.
 
Section 19.11.  As used in this Lease and when required by the context, each
number (singular or plural) shall include all numbers, and each gender shall
include all genders; and unless the context otherwise requires, the word
"person" shall include corporation, firm or association.
 
Section 19.12.  In case of litigation with respect to the mutual rights,
obligations, or duties of the parties hereunder, the prevailing party shall be
entitled to reimbursement from the other party of all costs and reasonable
attorneys' fees actually incurred.
 
Section 19.13.  Each term and each provision of this instrument performable by
Tenant shall be construed to be both a covenant and a condition.
 
Section 19.14.  Except as otherwise expressly stated, each payment provided
herein to be made by Tenant to Landlord shall be in addition to and not in
substitution for the other payments to be made by Tenant to Landlord.
 
Section 19.15.  Time is and shall be of the essence of this Lease and all of the
terms, provisions, covenants and conditions hereof.
 
Section 19.16.  The Tenant warrants that it has not had any dealings with any
realtor, broker, or agent in connection with the negotiation of this
Lease.  Each party agrees to hold the other harmless from any cost, expense or
liability for any compensation, commissions or charges claimed by any realtor,
broker, or agent with respect to this Lease and/or the negotiation thereof with
whom the other party has or purportedly has dealt.
 
Section 19.17.  Tenant agrees that its interest in this Lease shall be
subordinate to any mortgage, deed of trust and/or other security indenture
hereafter placed upon the demised premises and to any and all advances made or
to be made thereunder and to the interest thereon made and all renewals,
replacements, and extensions thereof, but nothing herein contained shall be
deemed to alter or limit Tenant's rights as set forth in Section 19.6.  Tenant
shall, at the request of Landlord or any mortgagee, trustee or holder of any
such security instrument, execute in writing an agreement subordinating its
rights under this Lease to the lien of such mortgage, deed of trust and/or other
security indenture.  If any mortgagee, trustee or holder of such security
instrument elects to have the Tenant's interest in this Lease superior to any
such instrument by notice to Tenant, then this Lease should be deemed superior
to the lien of any such mortgage, deed of trust or security indenture whether
this Lease was executed before or after said mortgage, deed of trust and/or
security indenture.

 
- 23 -

--------------------------------------------------------------------------------

 
 
Section 19.18.  Landlord reserves the right during the last six months of the
demised term of this Lease or the last six months of any extension hereof to
enter the property during normal working hours for the purpose of showing the
demised premises (except restricted areas established by, or on behalf of, the
Federal Government for security purposes) to prospective tenants or purchasers
and to place signs (for the last year) on the demised premises advertising the
property for lease or sale.
 
Section 19.19.  The following terms as used in this Lease shall have the
following meaning:
 
(a)  "Unavoidable Delay" means any prevention, delay or stoppage due to
strike(s), lockout(s), labor dispute(s), act(s) of God, inability to obtain
labor or materials or reasonable substitutes therefor, governmental
restrictions, governmental regulations, governmental controls, enemy or hostile
governmental action, civil commotion, fire or other casualty, and other
conditions or causes beyond the reasonable control of the party obligated to
perform.
 
Section 19.20.  Tenant shall at any time during the demised term, within ten
(10) days after written notice from Landlord, execute, acknowledge and deliver
to Landlord or, at Landlord's request, Landlord's mortgagee, an estoppel
certificate in writing (i) certifying that this Lease is unmodified and in full
force and effect (or, if modified, stating the nature of such modification and
certifying that this Lease, as so modified, is in full force and effect) and the
date to which the rent and other charges are paid in advance, if any, (ii)
acknowledging that there are not, to Tenant's knowledge, any uncured defaults on
the part of Landlord hereunder, or specifying such defaults, if any, are
claimed, and (iii) ratifying and certifying any such other matters as may
reasonably be requested.  Any such certificate may be conclusively relied upon
by any prospective purchaser or encumbrancer of the demised premises.  Tenant's
failure to deliver such certificate within such time shall be conclusive upon
Tenant that this Lease is in full force and effect, without modification except
as may be represented by Landlord; that there are no uncured defaults in
Landlord's performance, and that not more than one month's rent has been paid in
advance.
 
IN WITNESS WHEREOF, the parties have executed this instrument.
 
TENANT:
 
LANDLORD:
 
BIOTIME,
 
DAVID D. BOHANNON ORGANIZATION,
 
a California corporation
 
a California corporation
                         
By:
Michael D. West   By: Scott Bohannon    
President
   
Senior Vice President
                         
By:
Judith Segall   By:      
Secretary
   
Secretary
 



 
- 24 -

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”


BOHANNON PARK
230 CONSTITUTION DRIVE
MENLO PARK, CALIFORNIA
DESCRIPTION OF DEMISED PREMISES
FOR
“BIOTIME”



--------------------------------------------------------------------------------

 
Commencing at the most easterly corner of Parcel 2, as said parcel is shown on a
map entitled “Parcel Map, being a resubdivision of Lots 36, 37, 38, 39 and 40 of
Bohannon Industrial Park Unit No.7 (Vol.60 of Maps, Page 10), Menlo Park, San
Mateo County, California,” which map was filed in the office of the County
Recorder of San Mateo County, State of California, on October 2, 1973, in Volume
22 of Parcel Maps at Page 26, more particularly described as follows:


Thence from said corner of commencement South 67°17’ East 47.00 feet and South
22°43’ West 20.00 feet;


THENCE
SOUTH
67°17’
EAST
172.00
FEET;
“
SOUTH
22°43’
WEST
140.00
FEET;
“
NORTH
67°17’
WEST
172.00
FEET;
AND
NORTH
22°43’
EAST
140.00
FEET



to the point of beginning.


Containing approximately 24,080 square feet.
 
 
 

--------------------------------------------------------------------------------

 
 
[image1.jpg]
 

--------------------------------------------------------------------------------